 1   ANTHONY L. ASHBY, ESQ.
     Nevada Bar No. 4911
 2   LADAH LAW FIRM
     517 S. Third Street
 3   Las Vegas, NV 89101
     litigation@ladahlaw.com
 4   T: 702.252.0055
     F: 702.248.0055
 5
                                 UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7

 8
      DUSTIN BEAVERS, an individual,
 9                                                       CASE NO. 2:19-cv-00846-APG-NJK
10                          Plaintiff,
11
      vs.
12
      GEICO INSURANCE AGENCY dba GEICO
13    INSURANCE COMPANY, a foreign
      corporation; DOES I through X, inclusive and
14    ROE BUSINESS ENTITIES I through X,
15    inclusive,

16                          Defendant.
17

18                        STIPULATION AND ORDER
            TO WITHDRAW MOTION TO DISMISS AND TO AMEND COMPLAINT
19

20          The above named parties, by and through their respective undersigned counsel of record,
21   hereby stipulate that the Motion to Dismiss, or in the Alternative, to Sever/Bifurcate and to Stay
22   Claims for Bad Faith filed by Defendant on May 24, 2019, shall be withdrawn by Defendant
23   Geico, without prejudice.
24          The parties further stipulate that Plaintiff shall file a Second Amended Complaint by June
25   28, 2019.
26   …
27

28
                                                     1
 1         The parties enter this stipulation in good faith, and not for reasons of delay or any other

 2   untoward purpose.

 3
      DATED this 14th day of June, 2019.          DATED this 14th day of June, 2019.
 4

 5    MCCORMICK, BARSTOW, SHEPPARD,               LADAH LAW FIRM
      WAYTE & CARRUTH, LLP
 6
      /s/: Wade M. Hansard, Esq.                  /s/Anthony L. Ashby, Esq.________
 7    WADE M. HANSARD                             ANTHONY L. ASHBY, ESQ.
      Nevada Bar No. 8104                         Nevada Bar No. 4911
 8    JONATHAN W. CARLSON                         517 South Third Street
      Nevada Bar No. 8104                         Las Vegas, NV 89101
 9    8337 W. Sunset Road, Suite 350              Attorneys for Plaintiff
      Las Vegas, Nevada 89113
10    Attorneys for Defendant
11

12
                                             ORDER
13
                              this_______
           IT IS SO ORDERED, this  17th dayday
                                            of of
                                               June,
                                                  June,2019.
                                                        2019.
14

15
                                                       _______________________________
16                                                     UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
